Citation Nr: 1007701	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the 10th rib.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1960 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, denied, in 
pertinent part, service connection for acne, a back 
condition, and residuals of an injury to the 10th rib.  

In a rating decision dated in March 2009 the RO granted 
service connection for acne vulgaris and service connection 
for a back condition (lumbar strain with degenerative 
changes).  Service connection having been granted, these 
issues are no longer on appeal.


FINDING OF FACT

The evidence does not show the presence of a current 10th rib 
disorder.


CONCLUSION OF LAW

A chronic disability of the 10th rib was not incurred during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for the residuals of an 
injury to the 10th rib.

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  A May 2006 letter informed him of how VA 
determines disability ratings and effective dates.  Although 
the 2006 notice was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Service treatment records (STRs) have been obtained and 
associated with the claims file.  The Veteran was also 
accorded a VA Compensation and Pension (C&P) examination; the 
report of which is of record.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Factual background

Service treatment records include the following entry dated 
January 14, 1963:  

Fell down steps last pm.  Pain over 10th 
rib in L AAvL.  No pain on respiration or 
compression.  Imp: Contusion L chest."  

There is no other record of a rib disorder during service; 
and no musculoskeletal complaints were made, and no 
abnormalities were detected, during the Veteran's September 
1963 separation examination.  Chest x-rays taken pursuant to 
the separation examination were negative.  

In his November 2006 notice of disagreement the Veteran wrote 
that there was a calcium deposit on his rib from the injury.  
He added as follows: "while it is not very disabling I 
believe it should be acknowledged as having been incurred in 
the military at 0 percent."

In August 2008 the Veteran was accorded a C&P examination.  
During the examination he reported that he did not recall 
fracturing his rib during service or having any chest wall 
problems at the time of his discharge from service or 
afterwards.  He also relayed that he did not recall any 
residual problems from a rib injury or treatment for a rib 
injury; and denied having any flare-ups of chest wall or rib 
problems, or incapacitating episodes of chest wall pain or 
rib pain.  He further denied problems with weakness, fatigue, 
endurance, coordination, instability, falling, catching, 
locking, or giving way.  Physical examination of the chest 
wall was unremarkable.  There was no redness or swelling.  
Palpation of the ribs revealed no palpable deformity, 
crepitus, or tenderness, and breath sounds were equal.  X-
rays revealed no definite bony abnormalities.  Diagnosis was 
"no current evidence of residual of 10th rib injury."

Legal criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service.  38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

In certain situations, lay evidence may be sufficient to 
establish a diagnosis of a condition if (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran seeks service connection for a prior injury to 
his 10th rib, but there is no medical evidence of a current 
disorder.  Physical examination and x-rays in 2008 found no 
current disorder of the 10th rib; and the Board finds the 
2008 examination evidence, which included a personal 
examination of the Veteran and the Veteran's responses 
regarding his then current symptomatology, which included a 
detailed rationale for the examiner's findings, and which is 
uncontradicted by any other medical evidence of record, to be 
sufficient for a decision in this matter.  Accordingly, in 
the absence of a current disorder, service connection for 
residuals of an injury to the 10th rib must be denied.  38 
C.F.R. § 3.303.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board has not overlooked the Veteran's lay statements.  
It is recognized that medical evidence of a current 
disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

The Veteran contends that there is a calcium deposit on his 
10th rib; however, the existence of an internal calcium 
deposit is not a phenomenom capable of lay observation.  It 
is instead a determination that is medical in nature, and 
there is no indication that the Veteran, as a layperson, 
possesses the competency to make this medical finding.  See 
38 C.F.R. § 3.159(a)(1); see also Espiritu, 2 Vet. App. 492 
(where, as here, the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion).  There is also no 
evidence that he is reporting a contemporaneous medical 
diagnosis, and his assertion is not supported by a later 
diagnosis by a medical professional.  On the contrary, it is 
flatly refuted by the medical evidence of record.  Physical 
examinations and x-rays done at the time of the Veteran's 
separation from service and by VA in 2008 found no deposits 
or any other abnormalities.  

As for the Veteran's complaints in 2006 of pain on exertion, 
the single episode of rib pain during service is not 
indicative of chronicity.  There is also no evidence of any 
continuity of symptomatology related to the contusion.  In 
fact, the only complaint of pain after the 1963 incident was 
in 2006 - some 33 years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  Moreover, the Veteran denied having rib pain or any 
other symptoms during his 2008 examination.  In addition, 
there is no allegation, much less evidence, of any treatment 
for rib pain since service.  In any event, even assuming, 
arguendo, the veracity of the Veteran's complaints of pain 
(which he himself admits would warrant no more than a 0 
percent rating); pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  As there is no current 
diagnosed disorder or underlying malady for the Veteran's 
complaint, service connection must be denied.    


ORDER

Service connection for residuals of an injury to the 10th rib 
is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


